Citation Nr: 1522053	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1965. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The Veteran raised the issues of increased ratings for hearing loss and headaches in a March 2015 application for benefits.  They are therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's hypertension has required continuous medication for control, but he has consistently had well-under 110 diastolic pressure and 200 systolic pressure.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for hypertension represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of the criteria to establish a disability rating and an effective date and in a December 2010 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his hypertension in February 2013.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the Veteran's March 2015 hearing, when asked if he thought his blood pressure had gotten worse, the Veteran replied, "I think so."  The Veteran also indicated that at some point one of his blood pressure medications had been increased and one decreased.  However, the Veteran did not indicate specifically that his hypertension had worsened since his February 2013 VA examination, and there has been no evidence received establishing this.  Also, at the time of the hearing, the Veteran's representative incorrectly stated that the Veteran's most recent VA examination had taken place in 2011.  Given a lack of any medical evidence or specific allegations of worsening of the Veteran's hypertension since his February 2013 VA examination, the Board finds that remand for a new examination is not warranted in this case.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension is rated under Diagnostic Code (DC) 7101 for hypertensive vascular disease.  Under DC 7101, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Note (1) to DC 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days and that, for purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  However, once hypertension has been confirmed, there is no such requirement that readings be taken two or more times on at least three different days to determine blood pressure levels for rating purposes.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VA treatment records from September 2010 to February 2013 reflect that the Veteran has had hypertension, stable on Hydralazine, 10 milligrams, four times daily, and Lisinopril, 20 milligrams, once daily.  There are no post-service treatment records prior to September 2010, or any prior to the time that the Veteran's hypertension was controlled by medication, and therefore no records of the Veteran's blood pressure readings prior to the time that he was on medication.  However, as the Veteran's hypertension has required continuous medication for control, resolving reasonable doubt in his favor, the Board finds that it has approximated the criteria for a 10 percent rating under DC 7101.  The Veteran's blood pressure readings, however, including those taken on February 2013 VA examination, have consistently been well-under 110 diastolic pressure and 200 systolic pressure.  Therefore, an initial rating higher than 10 percent for hypertension under DC 7101 is not warranted.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  DC 7101 specifically pertains to hypertension.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's disability and its resulting functional impairment are adequately contemplated in the applicable rating criteria, which contemplate blood pressure of at least the severity of the Veteran's, which requires continuous medication for control, and the Veteran's blood pressure has consistently been controlled by his medication.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His disability therefore does not represent an unusual disability picture given the rating assigned.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Furthermore, importantly, the record does not reflect that the Veteran's disability has been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  In this regard, on February 2013 VA examination, the Veteran reported that he had never been hospitalized for uncontrolled hypertension, and the examiner stated that the Veteran's hypertension did not impact his ability to work.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  Again, the February 2013 VA examiner stated that the Veteran's hypertension did not impact his ability to work.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating of 10 percent, but no greater, for hypertension is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating of 10 percent, but no greater, for hypertension is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


